Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed February 16, 2021.

Drawings
The drawing correction filed February 16, 2021 has been approved, however, the drawings are still objected to for the following reasons.
The drawings are objected to because figure 3 fails to include the proper cross sectional shading in accordance with MPEP 608.02 IX.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The substitute specification filed February 16, 2021 has been approved, however, the specification is still objected to for the following reasons.  
The disclosure is objected to because of the following informalities.  The applicant should avoid using different language or reference characters when referring to the same element of the invention.  See line 2 of page 11 of the marked up substitute specification of 2/16/21 which recites “[t]he fourth mounting block 239” while line 7 of page 11 of the marked up substitute specification of 2/16/21 recites “the third mounting bock 239”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Recitations such as “one end” on lines 10-11 of claim 1 render the claims indefinite because it is unclear what element of the invention has the end to which the applicant is referring.  Recitations such as “a second, opposite end . . . in the first elongate aperture” on lines 14-15 of claim 1 render the claims indefinite because it is unclear how the second end of the spring can be in the aperture when the mounting block is mounted in the aperture.  Also see lines 3-4 of claim 14.  Recitations such as “engage in the first elongate aperture” on line 2 of claim 11 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the foot actually engages the aperture?  If so, how does the foot engage the hole?  It would appear that, at best, the foot would engage the sides of the arm which define the aperture.  Recitations such as “second” on line 2 of claim 13 render the claims indefinite because the use of the term implies that there is a first mounting block, but there is not mounting block in claims 1 or 13.  Recitations such as “an arm” on line 4 of claim 20 render the claims indefinite because it is unclear whether or not the applicant is referring to the arm set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-5 and 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 305 938.  EP 2 305 938 discloses a threshold seal apparatus for a doorway, the threshold seal apparatus comprising: 
a floor-mountable channel portion 12; 
a seal 14 configured to be received within the channel portion; and 
an actuation mechanism operable to move the seal 14 with respect to the channel portion 12 between a retracted position and an extended position in which the seal 14 is configured to contact the underside of a door mounted within the doorway, 
wherein the actuation mechanism comprises: 
a slide bar comprising an arm 22, 30, 42, 50, 64, 98, 64 configured to be slideably mounted in the channel portion 12, the arm being formed with a first elongate aperture 96 and including a thumb portion 22, 30, 42 at one end, the thumb portion configured to protrude substantially perpendicularly to a long axis of the arm from an end of the channel portion 12 when the arm is in situ in the channel portion 12, and 
a first elongate leaf spring 70, wherein a first end 68 of the first leaf spring 70 is affixed to the arm and a second 72, opposite end of the first leaf spring is slidably mounted in the first elongate aperture 96 (claim 1);
wherein the arm comprises first 22 and second 30 arm parts separated by a gap the width of which can be modified using an adjustment control structure 20 (claim 3);
further comprising an adjustment arm 20 configured to link the first and second arm parts (claim 4);

wherein the first leaf spring 70 is slidably mounted in the first elongate aperture 96 using a first mounting block 74, 80 fixedly attached to the second end 72 of the first leaf spring 70, the first mounting block configured to be free to travel in the first elongate aperture in a direction parallel to the long axis of the arm (claim 7);
further comprising a restricting mechanism 80 configured to limit the movement of the first mounting block 74 within the first elongate aperture relative to the channel portion in at least one direction as the slide bar is moved relative to the channel portion (claim 8);
wherein the restricting mechanism 80 comprises a roll pin or constriction of the channel portion (claim 9);
wherein the restricting mechanism comprises a constriction of the channel portion 12, and wherein the constriction comprises one or more indentations (not numbered, but shown in figure 1) of the channel portion (claim 10);
wherein the first mounting block 74, 80 comprises a foot (labeled below) configured to engage in the elongate opening (claim 11);
wherein the first elongate aperture 96 is longer, in a direction parallel to the long axis of the arm, than a length of the foot (claim 12);
wherein the first leaf spring 70 is mounted to the arm using a second mounting block (labeled below) fixedly attached to the first end 68 of the first leaf spring, the second mounting block including a foot (labeled below) configured to sit within a 
further comprising a second elongate leaf spring 70 shown on the right in figure 7, wherein a first end 68 of the second leaf spring 70 is affixed to the arm and a second, opposite end 72 of the second leaf spring is slidably mounted in a second elongate aperture 96 of the arm (claim 14);
	wherein the second leaf spring 70 is mounted in the second elongate aperture using a third mounting block 74, 80 fixedly attached to the second end of the second leaf spring 70, the third mounting block configured to be free to travel in the second elongate aperture in a direction parallel to the long axis of the arm (claim 15);
further comprising: a restricting mechanism 80 configured to limit the movement of the third mounting block within the second elongate aperture relative to the channel portion in at least one direction as the slide bar is moved relative to the channel portion (claim 16);
	wherein the second leaf spring 70 is fixedly attached to a rail portion 90 configured to receive the seal 14 (claim 17);
further comprising an interface 88 between the first leaf spring or second leaf spring and the rail portion (claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 305 938 as applied to claims 1, 3-5 and 7-18 above, and further in view of DE 20 2013 105 930.  EP 2 305 938 discloses that the channel portion 12 comprises a base 82 with a pair of walls 86 depending therefrom and discloses that the channel portion further comprises a pair of arms 84 disposed within the channel, respective ones of the arms depending from the walls of the channel portion, the arms defining an internal channel configured to accommodate the mounting blocks and the arm, but is silent concerning lips extending outwardly from the walls.
However, DE 20 2013 105 930 discloses a channel portion 1 comprising a base (not numbered, but shown in figure 2) with a pair of walls (not numbered, but shown in figure 2) depending therefrom, respective ones of the walls including a lip 19 configured to extend substantially perpendicularly from the walls and in an outward direction relative to the channel defined by the base and walls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide EP 2 305 938 with lips, as taught by DE 20 2013 105 930, to more securely mount the channel portion in the floor.

    PNG
    media_image1.png
    1073
    1117
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1368
    1092
    media_image2.png
    Greyscale



Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
With respect to the applicant’s comments concerning EP 2 305 938 failing to disclose a leaf spring having a first end affixed to an arm and a second end slidably mounted in an elongate aperture of the arm, the examiner respectfully disagrees.  Merriam Webster defines “affix” as being “to attach in any way”.  https://www.merriam-webster.com/dictionary/affix.  Thus, the first end of the leaf spring is attached to the arm since the first end 68 of the spring 70 extends into the slide 64.  Additionally, the second end 72 of the spring is slidably mounted in an elongate aperture 96 of the arm via the mounting block 74 and the restricting mechanism 80.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634